Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The AFCP 2.0 amendments filed 6/20/2022 has been entered.
Claims 1-2 and 4-20 are allowed.
Claim 3 is canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Rodriguez on June 24, 2022.
The application has been amended as follows: 
Claim 1 should be replaced with the below:
1. An electronic device comprising: 
a first communication processor in a first cellular communication with a first node; and 
a second communication processor in a secondary cellular communication with a secondary node, 
wherein the first communication processor is configured to: 
control to receive a request signal requesting measurement of a quality of a secondary cellular communication from the first node, 
transmit a signal requesting to the second communication processor for measurement of the quality of the secondary cellular communication to the second communication processor at a predetermined interval based on receipt of the request signal, 
receive a secondary cellular communication quality measurement result from the second communication processor, 
determine whether to adjust the predetermined interval based on the secondary cellular communication quality measurement result, 
in response to determining to adjust the predetermined interval, determine a value of a change of the predetermined interval based on a difference value between a value indicative of the secondary cellular communication quality measurement result and a predetermined value while the value indicative of the secondary cellular communication quality measurement result is lower than the predetermined value, and wherein the value of the change of the predetermined interval differs based on the difference value, and
adjust the predetermined interval based on the value of the change of the predetermined interval..

Claim 14 should be replaced with the below:
14. An operation method of an electronic device, the method comprising: 
receiving, at a first communication processor, a request signal requesting measurement of a quality of a secondary cellular communication from a first node in first cellular communication with the electronic device; 
transmitting a signal requesting for measurement of the quality of the secondary cellular communication, from the first communication processor to a second communication processor in secondary cellular communication with a secondary node, at a predetermined interval; 
receiving, at the first communication processor, a secondary cellular communication quality measurement result from the second communication processor; 
determining whether to adjust, at the first communication processor, the predetermined interval based on the secondary cellular communication quality measurement result; 
in response to determining to adjust the predetermined interval, determining a value of a change of the predetermined interval based on a difference value between a value indicative of the secondary cellular communication quality measurement result and a predetermined value while the value indicative of the secondary cellular communication quality measurement result is lower than the predetermined value, and wherein the value of the change of the predetermined interval differs based on the difference value; and 
adjusting the predetermined interval based on the value of the change of the predetermined interval.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to cellular communication quality measurement interval adjustment method.
Prior art was found for the independent claims as follows:
Agiwal (IN 201837006338A)
Jung (US 2012/0083290)
For independent claims 1 and 14, Jung teaches (Fig 6 steps 604, 605, 608, paragraphs 40, 41) that a comparison is done between the measured value and a threshold value, with the below two cases:
•	(case 1) If the measured value is less than threshold value, that means that the system is not detected, and the interval is increased by a set value   
•	(case 2) If the measured value is greater than threshold value, that means that the system is detected, and the interval is reset to an initial value
The Applicant’s AFCP 2.0 amendment restricts this to case 1, but Jung could still be used in that there would be nothing in the claim language to preclude the change in interval value being the same regardless of what the difference value is between the measured value and the threshold.   The Examiner Amendment clarifies that the change in interval value differs based on the difference value between the measured value and the threshold. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                  

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412